Citation Nr: 9930033	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to restoration of a 50 percent (or more) 
disability rating for head trauma with post concussion 
headaches, amnestic disorder, organic mood disorder and 
organic personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel
INTRODUCTION

The veteran had active service from July 1967 to June 1972.  
This appeal arises from a February 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, that reduced a 50 percent evaluation 
for head trauma residuals including post concussion 
headaches, amnestic disorder, organic mood disorder, organic 
personality disorder and ptosis, to 10 percent, with a 
separate evaluation of 10 percent assigned for ptosis.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.  

By rating decision of April 1994, a 30 percent rating was 
assigned for the above conditions effective May 1, 1994.  In 
effect, the 50 percent rating which had been in effect less 
than 5 years was thus reduced to 30 percent rather than 
"10+10 percent."  Additional manifestations of eyelid and 
facial droop are rated separately as ptosis and are not 
involved in this appeal.


FINDINGS OF FACT

1.  The veteran's service-connected head trauma disability is 
currently manifested by memory deficits, impaired cognitive 
ability, and impaired scanning ability with dementia 
characterized by irritability, anxiety, and increased 
aggression; definite impairment of social and industrial 
adaptability is shown.  

2.  Considerable impairment of social and industrial 
adaptability due to head trauma is not shown; neither shown 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's service-connected head trauma produces 
migraine headaches manifested by characteristic prostrating 
attacks at least once per month over the last several months; 
very frequent completely prostrating and prolonged migraines 
productive of severe economic inadaptability are not shown.  

4.  The medical evidence of record shows a confirmed 
diagnosis of epilepsy with a history of seizures; at least 
one major seizure in the last two years or two minor seizures 
in the last six months has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for organic residuals of head trauma are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8045 (1998), § 4.132 Diagnostic Code 
9304 (effective prior to November 7, 1996); § 4.130, 
Diagnostic Code 9304 (effective November 7, 1996).

2.  The criteria for a separate 30 percent schedular rating 
for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8100 (1998).

3.  The criteria for a separate 10 percent rating for 
epilepsy are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8910 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that he was 
injured in a motorcycle accident during active service and 
was reportedly hospitalized for 26 days.  During that time, 
memory loss (slowly resolving), depression, and post-accident 
mental and personality changes were noted.  Although the 
accident occurred in September 1971, severe migraine 
headaches since 1968 were also noted on his November 1971 
separation examination report.  

A March 1975 VA examination report indicates diagnoses of 
post-concussion syndrome manifested by headaches, 
irritability, and probable mild personality changes 
associates with poor conceptual thinking.  The veteran's 
headaches reportedly occurred about once per week.  

In April 1975, the RO established service connection for 
post-concussive syndrome and assigned a 10 percent rating 
under Diagnostic Code 9304, effective from November 1974. 

February 1978 electroencephalogram (EEG) testing indicated 
abnormality consistent with underlying organic changes or 
possible post-ictal phenomena.

According to a June 1978 letter from Thomas Vates, Jr., M.D., 
a private neurologist, the veteran underwent 
electroencephalogram (EEG) testing in February and March 
1978.  

A July 1978 VA psychiatric evaluation report notes that the 
veteran complained of headaches and that he reported a grand 
mal seizure in February 1978.  A diagnosis of anxiety 
neurosis, moderate and chronic, was made.  

In July 1978, the RO assigned a 30 percent rating under 
Diagnostic Code 9304, noting right sided headaches two to 
three times per week of two to six hours duration.  In July 
1987, the RO continued the 30 percent rating, but 
reclassified the disability under Diagnostic Code 8045-8100.  
A 10 percent rating was also assigned for ptosis due to 
incomplete paralysis of the third cranial nerve. 

In March 1987, Dewey Nelson, M.D., a private neurologist, 
reported that the veteran suffered from post-traumatic 
seizures, under good control with Dilantin; common migraine, 
right orbit; and cluster migraine.  A scalp laceration from a 
recent accident was also noted.

In April 1987, Dr. Nelson performed an additional EEG.  He 
reported that the indications were probably within normal 
limits.  The assessments were left frontotemporal lobe 
contusion, head injury, remote 1971; single complex partial 
or grand mal seizure in 1978-chronic migraine therapy 
continues; cluster migraine, of 28 days duration, probably 
tapering; common migraine, right orbit, occasional 
occurrence; and, chronic butabarbital-type headaches from the 
medication contained in Fiorinal-hangover-type barbiturate 
headache-chronic.

According to a March 1989 private consultation report, the 
veteran was evaluated for memory loss of gradual onset over 
the previous several months.  The examiner found "mild-
moderately severe anterograde amnesia."  The examiner noted 
that the condition was likely due to depression but might be 
due to residual organic problems related to previous closed-
head injury or longstanding alcohol use. 

An April 1990 VA psychiatric examination report notes 
diagnoses of post-concussion syndrome; amnestic disorder, 
mild; organic mood disorder, depressed, mild; and, organic 
personality disorder characterized by personality change, 
irritability, and tenseness.  The psychiatrist felt that all 
the above mentioned psychiatric symptoms were caused by the 
veteran's service-connected post-concussion syndrome.  The 
examiner felt that the disability produced definite 
impairment in the veteran's ability to establish and maintain 
affective and wholesome relationships with people and caused 
considerable industrial impairment.  The examiner noted that 
arguments with the boss led to the veteran's recent demotion.  

In a July 1990 RO rating decision, a 50 percent rating was 
assigned for head trauma residuals including post concussion 
headache, amnestic disorder, organic mood disorder, organic 
personality disorder and ptosis under Diagnostic Code 8045-
9304, effective from February 8, 1990.  The separate 10 
percent rating for ptosis was discontinued.  

A September 1993 VA examination report for brain 
disease/injury reflects status post closed head injury with 
residual memory loss and right parietal lobe functioning 
evidenced by poor visual praxis and figure-copying.  Possible 
3rd cranial nerve lesion was noted.  Right ptosis and 
exotropia due to slight right facial lag were found.  Slight 
right hemiparesis and migraines were noted. 

A September 1993 VA mental disorders examination report notes 
that the veteran complained of short-term memory loss.  The 
veteran displayed a neutral mood and a wide range of affect.  
He was coherent and relevant, did not show any delusional 
thinking or illusions, and did not report hallucination.  The 
examiner found no abnormalities and reported that there was 
no Axis I diagnosis.  

In November 1993, the RO proposed to reduce the evaluation to 
20 percent.  In a February 1994 RO decision, a 10 percent 
rating was assigned for residuals of head trauma, effective 
from May 1, 1994.  A separate 10 percent rating for ptosis 
was reestablished.  

In March 1994, the RO received a letter dated in February 
1994 from Barry Gordon, M.D., Ph.D., of Johns Hopkins 
Cognitive Neurology.  The letter was addressed to Thomas 
Preziosi, M.D.  In the letter, Dr. Gordon reviewed the 
veteran's past medical history and indicated that the 
veteran's cognitive difficulties consisted of memory 
problems.  The veteran had reported recent difficulty in 
remembering names and phone numbers and increased 
forgetfulness on the job as an air-conditioning specialist.  
He also reported that he forgot where he placed things and 
that he repeated himself in conversation.  He reported 
difficulty concentrating and decreased reading and spelling 
skills.  Various tests were administered and the doctor 
interpreted the results as showing a significant improvement 
in the veteran's cognitive functioning over the past five 
years.  The examiner noted that the veteran's reported 
difficulty with his memory, concentration and language 
deficits might be explained by his continued depression or 
other factors not confirmed by formal neuropsychological 
testing.

In March 1994, the veteran testified before an RO hearing 
officer that he was seen about every six months by Cognitive 
Neurology at Johns Hopkins University and that he was not 
seen by any other health care professional.  He testified 
that he currently took verapamil and Tegretol for prevention 
of grand mal seizures.  He reported that Dr. Preziosi told 
him that it was more than likely that grand mal seizures 
would occur if he discontinued his medication.  He reported 
that the medication seemed to help his headaches too and that 
the headaches and memory lapses were a daily occurrence.  He 
testified that his spouse and people at work remarked about 
his tendency to stutter and to repeat himself.  He felt that 
he got confused doing things on the job that he had done for 
years.  

A March 1994 letter from [redacted], who reported a 
nineteen-year friendship with the veteran, indicates that the 
veteran was plagued by drastic mood swings, irritation, 
frustration, and confusion during conversation, and periods 
of staring off into space.  Also submitted were the 
signatures of 10 people who had reportedly known the veteran 
for at least 10 years and agreed with the manifestations 
reported by Mr. [redacted].  

In March 1994, Dr. Thomas Preziosi reported that the February 
1994 test results showed that the veteran's condition had 
improved since March 1989.  Dr. Preziosi felt that continued 
psychomotor and visual spatial impairment was likely due to 
the head injury and noted that a computerized tomography (CT) 
scan showed permanent damage to the left temporal area.  Dr. 
Preziosi also felt that it was likely that the veteran's 
seizures "may be related" to the head injury.  Dr. Preziosi 
opined that the veteran's perceived thinking and memory 
deficits might be attributed to the medications that he took.  

In April 1994, the RO hearing officer assigned a 30 percent 
rating for head trauma with post concussion headaches, 
amnestic disorder, organic mood disorder, and organic 
personality disorder under Diagnostic Code 8045-9304, 
effective from May 1, 1994.  

In a substantive appeal received in June 1994, the veteran 
reported severe headaches occurring three to five times per 
week causing him to lose work time.  He also reported memory 
lapses and difficulty concentrating on the job.  He reported 
continued use of medication and continued depression.  

In November 1996, the veteran testified before the 
undersigned member of the Board that he felt that the 
September 1993 VA examination was inadequate in that the 
examiner had not taken enough time to become familiar with 
the case.  He testified that he had two or three migraine 
headaches per week but had not had a cluster headache since 
1993.  He reported that he lost about one or two day's work 
per month due to headaches.  He also recalled that 
occasionally, his headaches were so severe that he could not 
get out of bed to go to work.  He reported conflicts with his 
supervisor in the recent years.  

The veteran's spouse testified that the veteran had mood 
swings at home in which he used profanities.  She felt that 
he also displayed denial and forgetfulness and reported that 
their marriage was in turmoil because of his inability to 
control his anger or to acknowledge the full extent of his 
disability.  She testified that more recently his outbursts 
of anger had increased to almost daily.  She felt that he had 
alienated many friends.  

The veteran then reiterated that he had two to three 
headaches per week that lasted two to three hours each.  Some 
of the headaches (about two per month) were so painful that 
he had to lie down.  He took extra strength Tylenol for his 
headaches.  

At the hearing, the veteran's representative requested 
consideration of 38 C.F.R. §§ 3.344 and 3.321(b)(1).

In December 1996, the Board remanded the case to the RO for 
reconsideration and development under the revised provision 
of the rating code.

In February 1997, the veteran underwent a VA mental disorders 
examination.  The examiner noted that the veteran was fully 
employed as an air-conditioning and refrigeration mechanic 
for the school district and had been at that job for 23 
years.  The veteran reported that a typical day away from 
work was spent around the house helping with the children and 
caring for his mother who lived alone.  The report notes that 
he was angry during most of the interview but that he was 
alert and oriented.  His concentration was good.  Speech was 
relevant and coherent and he displayed good social judgment 
and reasoning ability.  Short and long term memory were felt 
to be average for his age group.  There was no evidence of 
depression, delusional thinking, or hallucination.  
Conclusions were deferred pending additional neurology 
studies.  Subsequent VA EEG reports note bilaterally normal 
visual evoked potentials (VEP's) and bilaterally normal brain 
stem auditory evoked potentials (BAER's).  An EEG for 
seizures was normal for awake and for light sleep.  No 
epileptiform activity was seen.

A February 1997 VA examination report for disease or injuries 
of the brain notes that the veteran reported daily headaches 
that were predominantly right sided and localized in the eye.  
Nausea was not reported but neck pain did occur with the 
headaches.  He reported that he missed 9 or 10 days of work 
in the year prior because of headaches.  He reported that 
people noticed that he sometimes stared off into space.  
Cranial nerve testing revealed diminished cold sensation and 
diminished pinprick in the facial area.  

The RO also obtained the results of a March 1997 VA 
neuropsychological consultation report that was performed at 
VA Coatesville.  The report notes that the veteran's 
immediate and delayed recall of the California Verbal 
Learning Test (CVLT) word list was impaired.  He demonstrated 
a deficit in his ability to encode new material into memory 
storage but his ability to freely recall material from memory 
was felt to be more impaired.  Test results were not 
suggestive of an attention/concentration problem.  The CVLT 
also revealed that his general cognitive ability was impaired 
and that his visual scanning ability was impaired.  The 
diagnostic impression was bilateral cortical dysfunction with 
deficits in memory storage and recall, consistent with 
history of closed head injury.

The February 1997 VA mental disorders examiner reviewed the 
above neuropsychological tests and offered the following Axis 
I diagnoses: dementia due to head trauma characterized by 
irritability, anxiety, and increased aggression (organic 
personality syndrome); and, amnestic disorder characterized 
by difficulty implanting new material into memory and 
recalling material that was previously in his memory storage 
(amnestic syndrome).  The examiner felt that the above 
conditions were consistent with head trauma and assigned a 
GAF score of 62 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See 38 C.F.R. § 4.125 (1998)]. 

The examiner commented that under the former provisions of 
the rating schedule there was some definite impairment in the 
veteran's ability to maintain effective relationships with 
others as well as some definite industrial impairment due to 
his anxiety, irritability, explosiveness, and memory loss.  
The examiner also noted that under the revised provisions of 
the rating schedule there was a decrease in work efficiency 
and difficulty in performing occupational tasks due to memory 
loss, anxiety, explosive temper, and affective instability.

In January 1998, the veteran requested that he be evaluated 
for a seizure disorder secondary to head trauma.  He 
submitted a recent letter from his spouse noting that he had 
memory problems at work and marital problems at home.  
According to his spouse, he had threatened suicide.  

In January 1998, the veteran also submitted a clinic note 
from Dr. Preziosi dated in December 1996 that indicates that 
the veteran has a seizure disorder controlled by medication 
and recurrent vascular migraine headaches which have improved 
somewhat.  Tegretol and verapamil were continued and he was 
started on Imitrex for headache.  

In January 1998, the veteran's representative requested 
service connection for seizure disorder.  

In January 1998 the veteran submitted several employment 
reports.  A January 1975 letter documents that he had been 
counseled for his surly attitude at work.  A January 1980 
evaluation notes above satisfactory ratings in all areas.  A 
July 1996 evaluation shows that he received a less that 
satisfactory rating in quantity of work and a more than 
satisfactory rating in attendance.  All other areas were 
rated as satisfactory.  An October 1997 evaluation report 
indicates that the veteran's work was satisfactory overall, 
but he had received less than satisfactory marks in the areas 
of job attendance, reasoning, and quantity of work.  He 
received a more than satisfactory mark in job knowledge.  

In February 1998, the RO received clinical reports from Johns 
Hopkins Hospital dated at various times.  A February 1989 
report notes facial asymmetry associated with deficits of 
cranial nerve V or VII.  Cranial nerve IX and X evaluation 
revealed an asymmetric palate that did not rise well on the 
left.  The veteran's gag reflex was intact.  No other cranial 
nerves were found to be impaired.  October 1991, July 1992, 
and January 1996 reports note that all cranial nerves were 
intact.  The January 1996 further notes permanent memory 
deficit and no further seizures.  

In March 1998, the RO received additional treatment reports 
and other evidence, some of which did not pertain to the 
current level of disability, or had been earlier submitted 
and considered.

In May 1998, the RO received treatment reports dated in 1978 
from Kent Hospital.  According to the reports, the veteran 
was admitted to the emergency room in February 1978 following 
a tonic clonic type convulsion.  The report notes that after 
two days of treatment and evaluation, the likely diagnosis 
was grand mal epilepsy.  

In June 1998, the RO continued the 30 percent rating for head 
trauma with post concussion headaches, amnestic disorder, 
organic mood disorder, and organic personality disorder 
(dementia) under Diagnostic Code 8045-9304.  The RO also 
denied service connection for "seizure disorder as a 
separate entity," noting that a history of seizures had been 
recognized as part of the head trauma residuals since a 
rating decision in June 1987.

In August 1998, the RO received a clinic note from Johns 
Hopkins Medicine reflecting a follow-up visit in February 
1998.  The veteran had reported two to three headaches per 
week lasting about two hours or so each time.  He reported 
occasional outbursts of temper and seriously impaired mood 
control secondary to the head injury.  The examiner noted 
that the veteran had had no seizures on his current 
medication.

II.  Legal Analysis

Initially, the Board notes that the veteran's claim for 
restoration of a prior rating or for an increased evaluation 
for head trauma with post concussion headaches, amnestic 
disorder, organic mood disorder and organic personality 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also finds that all relevant evidence for 
equitable disposition of the claim has been obtained and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to evaluation of organic 
mental disorders was amended effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998)) (hereinafter referred to as the 
"revised criteria").  The United States Court of Appeals 
for Veteran Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the ... judicial appeal process 
has been concluded, the version most favorable to appellant 
should and ... will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so."  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312- 313 (1991).  In that 
decision, the Court noted that this view comports with the 
general thrust of the duty-to-assist and the benefit-of-the-
doubt doctrines.  Id.  In the instant case, the Board will 
consider whether the evidence warrants a rating higher than 
30 percent under either the former or the revised provision 
of the regulation, as the RO has done.  

Under the former general rating formula for the evaluation of 
mental disorders found at 38 C.F.R. § 4.132 (effective prior 
to November 7, 1996) organic mental disorders will be rated 
as follows: 

A 30 percent evaluation requires definite 
impairment of social and industrial adaptability.  
The United States Court of Veterans Appeals stated 
in Hood v. Brown, 4 Vet. App. 301 (1993), that the 
term "definite" as used in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other 
terms were "quantitative" in character, and 
invited the Board to "construe" the term 
"definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate 
"reasons or bases" for its decision.  VA's General 
Counsel has defined "definite" as "distinct, 
ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial 
inadaptability that is "more than moderate but 
less than rather large."  See VA O.G.C. Prec. 9-
93, 59 Fed. Reg. 4753 (1994).  The Board is bound 
by this interpretation of the term "definite."  
See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).

A 50 percent evaluation requires considerable 
impairment of social and industrial adaptability.

A 70 percent evaluation requires severe impairment 
of social and industrial adaptability.

A 100 percent evaluation requires impairment of 
intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect 
of such extent, severity, depth, and persistence, 
as to produce total social and industrial 
inadaptability. 

Under the revised general rating formula for the evaluation 
of mental disorders found at 38 C.F.R. § 4.130 (effective 
November 7, 1996), all mental disorders will be rated as 
follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

The veteran's service-connected head trauma disability is 
currently manifested by psychiatric symptoms such as memory 
deficits, impaired cognitive ability, and impaired scanning 
ability.  Dementia characterized by irritability, anxiety, 
and increased aggression is shown.  Additional neurologic 
manifestations include reports of two to three migraine 
headaches per week lasting two to three hours each with 
incapacitating migraine headaches occurring about twice 
monthly and a history of grand mal epileptic seizure 
controlled by medication.  

The Board notes that under the former criteria, a 50 percent 
rating for organic mental disorder simply requires that 
considerable impairment of social and industrial adaptability 
be shown.  The evidence of record demonstrates some 
impairment in the ability to establish or maintain effective 
relationships, as evidenced by his spouse's testimony that 
the veteran's mood swings have strained his marital 
relationship and the lay statement with 10 additional 
signatures that he was plagued by drastic mood swings.  The 
February 1997 VA examination report notes irritability, 
anxiety, and increased aggression.  The question to be 
answered is whether these symptoms approximate "considerable" 
or greater impairment of social or industrial adaptability.  
The Board finds that such is not the case here.  Although the 
veteran has memory and cognitive impairments and has reported 
conflicts with his boss, his employer has found him to be 
performing satisfactorily at his job.  The Board finds that 
this, in itself, is evidence that his industrial adaptability 
is satisfactory.  Furthermore, although the veteran's spouse 
testified as to deteriorating family relations, the veteran 
reported that he helps around the house with his family thus 
indicating to the Board that his family relationships appear 
to be intact.  In assigning a GAF score of 62, the examiner 
has reported that overall, the veteran functions pretty well.  
After considering all of the evidence of record, the Board 
finds that the criteria for assignment of a rating higher 
than 30 percent for this disability are not met at any time 
during the appeal period.  

Under the revised criteria, the Board notes that even 
intermittent periods of inability to perform occupational 
tasks do not warrant a rating higher than 30 percent, i.e., 
there must be evidence of greater occupational and social 
impairment.  Although the veteran's spouse testified that he 
had threatened suicide, and suicidal ideation is indicative 
of greater impairment, the medical evidence does not indicate 
that the veteran has any suicidal ideation.  The veteran's 
employer has reported that his work is satisfactory and the 
assigned GAF score does not indicate a greater degree of 
impairment.  Therefore, the Board finds that the veteran's 
psychiatric symptoms do not warrant a schedular rating 
greater than 30 percent under the revised criteria of 
Diagnostic Code 8045-9304 for service-connected head trauma 
with post concussion headaches, amnestic disorder, organic 
mood disorder and organic personality disorder. 

38 C.F.R. § 4.132 (effective prior to November 7, 1996) 
provides that if both psychiatric and neurological or other 
manifestations of etiology common to the mental disorder are 
present, they are to be rated as distinct entities under the 
neurological or other appropriate system and combined with 
the rating for the mental disorder.  Currently appearing at 
38 C.F.R. § 4.126(c) (effective November 7, 1996), the 
regulation provides that: 

Delirium, dementia, and amnestic or other 
cognitive disorders shall be evaluated under the 
general rating for mental disorders; neurologic 
deficits or other impairments stemming from the 
same etiology (e.g., a head injury) shall be 
evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or 
other cognitive disorder (see § 4.125).

The evidence indicates that the veteran's migraine headaches 
are a neurologic feature of his service-connected disability.  
The Board must therefore consider a separate schedular rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine 
headaches.  A 50 percent rating, the highest rating 
assignable under Diagnostic Code 8100, is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is warranted for 
migraine headaches if there are characteristic prostrating 
attacks occurring on the average of once per month over the 
last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1998).  The veteran's testimony and other medical 
reports indicate that he does have severe headaches two to 
three times per week with about two prostrating headaches per 
month.  Therefore, the evidence does indicate that a separate 
30 percent rating for migraine headaches under Diagnostic 
Code 8100 is warranted. 

The Board has also considered a separate rating for the 
veteran's grand mal epilepsy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8910.  A 40 percent rating is warranted when 
there has been at least one major seizure in the last six 
months, or two in the last year, or averaging at least five 
to eight minor seizures weekly.  If there has been at least 
one major seizure in the last two years or two minor seizures 
in the last six months a 20 percent rating is warranted.  A 
confirmed diagnosis of epilepsy with a history of seizures 
warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (1998).  The Board notes that a February 
1978 Kent Hospital medical report documents that the veteran 
was admitted to the emergency room for seizure and that a 
diagnosis of epileptic grand mal seizure was later made.  The 
veteran's testimony and other medical evidence indicate that 
he must take seizure control medication.  Even though he has 
not had a grand mal seizure since 1978, there is a confirmed 
diagnosis of epilepsy.  Therefore, the criteria for a 
separate 10 percent schedular rating under Diagnostic Code 
8910 are met.  

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board also 
finds no showing that the veteran's service-connected head 
trauma with post concussion headaches, amnestic disorder, 
organic mood disorder, organic personality disorder, and 
epilepsy reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of increased evaluation 
on an extra-schedular basis because the requisite frequent 
periods of hospitalization or other circumstances that would 
render impractical the application of the regular schedular 
standards have not been shown.  See 38 C.F.R. § 3.321(b)(1) 
(1998).  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 158-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

In addition, the representative has requested consideration 
under 38 C.F.R. § 3.344, which provides that examinations 
that are less full and complete than those on which payments 
were authorized or continued shall not be used as a basis of 
reduction.  Those provisions apply to ratings which have 
continued at the same level for five years or more, have 
become stabilized, and are not likely to improve.  In the 
instant case, at the time of the reduction from 50 percent, 
the rating had been in effect from February 8, 1990, to May 
1, 1994, a period of less than 5 years duration.  Therefore, 
this section cannot be considered.  See 38 C.F.R. § 3 344(a), 
(c) (1998).


ORDER

1.  The claim for restoration of a 50 percent (or more) 
disability rating for head trauma with post concussion 
headaches, amnestic disorder, organic mood disorder, and 
organic personality disorder is denied.  

2.  The claim for a separate 30 percent rating for migraine 
headaches is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.  

3.  A separate 10 percent rating is granted for epilepsy, 
subject to the laws and regulations concerning the payment of 
monetary benefits.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

